Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 10, 2015

                                      No. 04-15-00179-CV

                          IN THE INTEREST OF S.R., et al, children,

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-PA-02399
                        Honorable Martha B. Tanner, Judge Presiding


                                         ORDER
        This is an appeal from an order terminating appellant’s parental rights to her children.
Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California, 386 U.S.
738 (1967), in which he asserts there are no meritorious issues to raise on appeal. In In re R.R.,
No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San Antonio 2003, no pet.), we
held that in parental-termination appeals, a procedure akin to Anders is necessary to best protect
the statutory right to counsel on appeal, to provide a procedural mechanism for counsel to fulfill
his ethical obligations, to assist the court in deciding appeals, and to provide consistent
procedures for all indigent litigants. In compliance with the procedure set out in Anders,
appellant’s attorney has shown that he sent a letter to appellant, which explained her right to
review the record and file a pro se brief. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); R.R., 2003 WL 21157944, at *4. In the letter to appellant, counsel stated that he had
enclosed copies of the brief and motion to withdraw. See Kelly, 436 S.W.3d at 313; R.R., 2003
WL 21157944, at *4. Counsel’s letter also advised appellant that if she wished to review the
appellate record, she must file a motion in this court. Counsel also enclosed a form motion for
this purpose. See Kelly, 436 S.W.3d at 313; R.R., 2003 WL 21157944, at *4.

        If appellant wishes to have access to the appellate record, she must file a written request
with this court within ten (10) days from the date of this order. If appellant desires to file a pro
se brief, she must do so within twenty (20) days from the date of this order. If appellant files a
pro se brief, appellee may file a responsive brief no later than twenty days after the date
appellant’s pro se brief is filed in this court. We ORDER the motion to withdraw, filed by
appellant’s counsel, to be HELD IN ABEYANCE pending further order of the court.



                                                     _________________________________
                                                     Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of June, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court